DETAILED ACTION
Notice to Applicant
In the amendment dated 1/27/2022, the following has occurred: Claims 4, 6, 9, and 10 have been amended; Claims 23-32 have been canceled; Claim 33 has been added.
Claims 4, 6, 8-11, 13-16, and 33 are pending and are examined herein.

Allowable Subject Matter
In the Final Rejection of 11/8/2021 claims 4, 6, 8-11, and 13-16 were allowed. See the reasons for allowability in that action. New claim 33 is dependent on an allowed claim. Claims 4, 6, 8-11, 13-16, and 33 are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723